COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS
                                            §

  DALE EVAN SLAPE,                                §               No. 08-21-00166-CV

                        Appellant,                §                 Appeal from the

  v.                                              §            County Court at Law No. 3

  WAL-MART STORES TEXAS, LLC                      §             of El Paso County, Texas
  AND WAL-MART STORE, INC.,
                                                  §              (TC# 2020-DCV-1388)
                         Appellees.
                                              §
                                            ORDER

       The Court has received a letter from Appellant stating that certain evidence considered by

the trial court at the summary judgment stage and the motion for new trial stage was not

submitted as part of this Court's record. Specifically, Appellant alleges that a CD containing

video evidence marked as "Exhibit D" was hand-delivered to the trial court in connection with

(1) Plaintiff's Response in Opposition to Defendants' Traditional Motion for Summary Judgment

and (2) Plaintiff's Motion for New Trial. Appellant has asked for the Court's permission to

submit a CD containing the video evidence along with the Appellant's Brief.

       Given that there has been no allegation that the original CD submitted to the trial court

has been lost or destroyed, see Tex.R.App.P. 34.5(e), the proper course of action at this point in

time is for the Clerk's Record to supplemented with the missing exhibit as per Tex.R.App.P. 34.5


                                                 1
(c)(1). To the extent Appellant is requesting leave to file a copy of the CD with this Court, that

request is DENIED at this time.

       However, we ORDER the District Clerk to supplement the Clerk's Record to include the

CD containing Exhibit D that was attached to (1) Plaintiff's Response in Opposition to

Defendants' Traditional Motion for Summary Judgment and (2) Plaintiff's Motion for New Trial

by DECEMBER 20, 2021. If electronic submission of this material is not possible, the District

Clerk is directed to immediately contact the Clerk's Office of this Court for further

instructions. If the exhibit has been lost or destroyed, the District Clerk is directed to submit

a written response indicating such on or before DECEMBER 20, 2021. All other deadlines,

including the deadline for filing the Appellant's Brief, remain in effect.

       IT IS SO ORDERED this 13th day of December, 2021.

                                               PER CURIAM


Before Rodriguez, C.J., Palafox and Alley, JJ.




                                                  2